STOCK TRANSFER AGREEMENT

This STOCK TRANSFER AGREEMENT, (this “Agreement”) entered into 31 day of May,
2019

(the  “Effective  Date”),  by  and  between  Suneetha  Nandana  Silva
 Sudusinghe,  on  behalf  of

Cannabis  Suisse  Corp.  (hereinafter  referred  to  as  “Assignor”),  and
 Cecillia  Merige  Jensen,

(hereinafter referred to as “Assignee”). The Assignor and the Assignee may be
referred to herein

singularly as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS,  The  Assignor  is  the  sole  owner  of  the  restricted  shares  of
 common  stock  of

Cannabis Suisse Corp. (“CSUI” or the “Company”).

WHEREAS,  The  Assignor  wishes  to  assign  10,000,000  restricted  shares  of
 the  Company

common  stock  (the  “Shares”  or  “Common  Stock”),  to  the  Assignee  for  a
 purpose  of  merger  of

Cannabis  Suisse  LLC  into  CSUI  with  CSUI  being  the  surviving  entity
 upon  the  closure  of  the

transaction.

WHEREAS, The Assignee desires to convey its corporate rights of Cannabis Suisse
LLC to

the Assignor.

NOW,  THEREFORE,  in  consideration  of  the  foregoing  and  the  promises  and
 covenants

contained  herein,  the  sufficiency  of  which  is  hereby  acknowledged,  all
 parties  hereto  agree  as

follows:

A. TRANSFER OF SECURITIES

1.1.Assignment.

Assignor  does  hereby  assign,  convey,  transfer  and  set  over  unto
 Assignee  and  its  successors  all

right, title and interest of Assignor in and to the Shares, free and clear of
all liens, claims, charges

and encumbrances. This is private transaction between the Assignor and Assignee.
Assignor does

hereby represent and warrant to Assignee that:

•     The  Assignor  is  the  sole  beneficial  owner  of  the  Shares  shall
 transfer  to  the  Assignee  the

Agreement shares,

•     The   Assignor   owns   the   Shares   free   and   clear   of   all
  liens,   claims,   charges   and

encumbrances,

•     The  Assignor  has  the  approval  of  the  Board  of  Directors  of  CSUI
 and  the  authority  to

assign,  convey  and  transfer  to  Assignee  all  of  Assignor’s  right,  title
 and  interest  in  and  to

the Shares, and no approval or consent of any person, court or other
governmental authority

or agency is required in connection with this Agreement.





1.2. Transfer of Rights



Assignee does hereby assign, convey, transfer and set over unto CSUI and its
successors all

100% of right, title and interest of Assignee in and to the assets of Grow
Factory, free and clear

of all liens, claims, charges and encumbrances. Assignee does hereby represent
and warrant to

Assignor that:

•  The  Assignee  owns  the  100%  rights  and  assets  of  Cannabis  Suisse
 LLC,  and  Cannabis  Suisse

LLC owns 100% rights and assets of Grow Factory free and clear of all liens,
claims, charges and

encumbrances, which is being transferred pursuant to this Agreement.

1.3.Consideration.

It  is  agreed  that  the  Consideration  for  the  Assignment  Shares  will  be
 for  the  Assignor  retaining

7,400,000  Restricted  Common  Shares  of  CSUI,  post  merger,  for  purposes
 of  the  merger  of

Cannabis  Suisse  LLC,  in  long  standing  as  such,  which  will  be  merged
 into  CSUI  immediately

upon  this  present  transaction  with  the  100%  owner  of  Cannabis  Suisse
 LLC  which  shall  be

acquired  as  a  wholly  owned  subsidiary  of  CSUI.  As  consideration,  the
 Assignor  shall  retain

7,400,000  common  restricted  shares  of  stock  of  the  Company.  The
 Closing  on  the  sale  of  the

Assignment  Shares  shall  take  place  and  the  stock  certificate  amount
 from  the  Assignor  shall  be

delivered as stated below.

1.4.Ownership Transfer of Current CSUI Operations.

The  Assignor  recognizes  that  there  are  existing  operations  and  business
 in  the  current  existing

business of Cannabis Suisse LLC. As such concurrently and immediately upon the
closing of this

Agreement,  all  such  business  operations,  assets,  contracts,  leases,
 property,  accounts  receivable,

shall all continue under the ownership of CSUI.

B. REPRESENTATIONS AND WARRANTIES OF ASSIGNOR

2.1. Representations and Warranties of Assignor.



The Assignor does hereby represent and warrant to the Assignee as of the
Effective Date and as of

the Closing Date the following:

Assignor is a natural person being a resident of Democratic Socialist Republic
of Sri Lanka and is

duly  qualified  to  transact  business  under  the  laws  of  each  state  or
 other  jurisdiction  in  which  the

nature  of  the  activities  conducted  by  Assignor  may  require  such
 qualification.  This  present

Agreement and all documents necessary to the complete the Contemplated
Transactions executed

or to be executed by Assignor:

•     will be duly authorized, executed and delivered by Assignor,

•     will  be  legal,  valid  and  binding  obligations  of  Assignor
 enforceable  against  Assignor  in

accordance with its terms, or

•     will  not  contravene,  conflict  with  or  result  in  a  violation  of,
 or  give  any  Governmental

Authority or other Person the right to challenge the Contemplated Transactions.
 Assignor





has  the  full  right,  power  and  authority,  without  the  necessity  of
 obtaining  the  consent  or

approval  of  any  other  Person,  to  enter  into  this  Agreement  and  to
 perform  its  obligations

under this Agreement.

2.2.Corporate Organization.

CSUI is a corporation being duly organized, validly existing, and in good
standing under the laws

of the state of Nevada. CSUI has all corporate powers to own properties and
conduct business and

is  duly  qualified  to  do  business  and  in  good  standing  in  the  State
 of  Nevada  and  elsewhere  (if

required). All actions taken by the incorporators, directors and/or shareholders
of CSUI have been

valid  and  in  accordance  with  the  laws  of  the  state  of  Nevada.  CSUI
 is  a  fully  reporting  company

obligated to file reports with the Securities Exchange Commission (“SEC”).

CSUI’s common stock is currently included for quotation on the OTC Markets “Pink
Sheets”.

2.3.Capitalization.

The  entire  authorized  capital  stock  of  CSUI  consists  of  250,000,000
 shares  of  Common  Stock,

$0.001 par value, of which 34,500,000 shares of Common Stock are issued and
outstanding.  CSUI

does  not  have  any  preferred  shares  authorized.  All  the  outstanding
 shares  are  fully  paid  and  non-

assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others

not  a  party  to  this  Agreement.  Upon  Closing,  there  will  be  no
 outstanding  subscriptions,  options,

rights,  warrants,  convertible  securities,  or  other  agreements  or
 commitments  obligating  CSUI  to

issue or to transfer from treasury any additional shares of its capital stock.

2.4.Execution and Delivery.

Execution and delivery by the Assignor of this Agreement and the consummation by
the Assignor

of  the  Transactions  have  been  duly  authorized  and  approved  by  the
 Board  of  Directors  of  CSUI.

The Assignor has the approval of the Board of Directors of CSUI to authorize
this Agreement and

the  Transaction,  and  no  other  corporate  proceeding  or  action  on  behalf
 of  CSUI  is  necessary  for

authorizing  this  Agreement  and  the  Transactions  contemplated  herein.
 This  Agreement  fully

constitutes a legal, valid and binding obligation of the Assignor, enforceable
against the Assignor

in accordance with the terms hereof.

2.5.No Conflicts or Consents.

Execution  and  delivery  by  the  Assignor  of  this  Agreement,  does  not,
 and  the  consummation  of

Transactions and compliance with the terms hereof and thereof shall not,
conflict with, or result in

any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a

right  of  termination,  cancellation  or  acceleration  of  any  obligation  or
 to  loss  of  a  material  benefit

under,  or  to  increased,  additional,  accelerated  or  guaranteed  rights  or
 entitlements  of  any  person

under, or result in the creation of any Lien upon any of the properties or
assets of CSUI under, any

provision of

•     CSUI's Bylaws,

•     any material Contract to which CSUI is a party or by which any of its
properties or assets

is bound or





•     subject to the filings and other matters referred to as to any material
Judgment or material

Law applicable to CSUI or its properties or assets,

•     other  than,  in  the  case  of  clauses  mentioned  above,  any  such
 items  that,  individually  or  in

the  aggregate,  have  not  had  and  would  not  reasonably  be  expected  to
 have  a  Material

Adverse Effect.

No Consent of, or registration, declaration or filing with, or permit from, any
Governmental Entity

is  required  to  be  obtained  or  made  by  or  with  respect  to  CSUI  in
 connection  with  the  execution,

delivery and performance of this Agreement or the consummation of the
Transactions, other than

the (A) filing with the SEC of reports under Sections 13 and 16 of the Exchange
Act, and (B) filings

under  state  "blue  sky"  laws,  as  each  may  be  required  in  connection
 with  this  Agreement  and  the

Transactions.

2.6.Provided Information

None  information  provided  or  to  be  provided  by  CSUI  to  include  or
 incorporate  by  reference  in

any SEC filing or report contains any untrue or false statement of a material
fact or omits to state

any material fact required to be stated therein or necessary in order to make
the statements therein,

considering the circumstances they are made upon, not misleading. None of the
following matters

exist to impede the transaction:

•     any  damage,  destruction  or  loss,  whether  or  not  covered  by
 insurance,  that  would  have  an

Assignee Material Adverse Effect;

•     any waiver or compromise by CSUI of a valuable right or of a material debt
owed to it;

•     any  satisfaction  or  discharge  of  any  lien,  claim,  or  encumbrance
 or  payment  of  any

obligation  by  CSUI,  except  in  the  ordinary  course  of  business  and  the
 satisfaction  or

discharge of which would not have an Assignee Material Adverse Effect;

•     any material changes to a material Contract by which CSUI or any of its
assets is bound or

subject;

•     any  material  changes  in  any  compensation  arrangement  or  agreement
 with  any  employee,

officer, director or stockholder;

•     any resignation or termination of employment of any officer of CSUI;

•      any  mortgage,  pledge,  transfer  of  a  security  interest  in,  or
 lien,  created  by  CSUI,  with

respect  to  any  of  its  material  properties  or  assets,  except  liens  for
 taxes  not  yet  due  or

payable and liens that arise in the ordinary course of business and do not
materially impair

CSUI's ownership or use of such property or assets;

•     any  loans  or  guarantees  made  by  CSUI  to  or  for  the  benefit  of
 its  employees,  officers  or

directors, or any members of their immediate families, other than travel
advances and other

advances made in the ordinary course of its business;

•     any declaration, setting aside or payment or other distribution in respect
of any of CSUI' s

capital stock, or any direct or indirect redemption, purchase, or other
acquisition of any of

such stock by CSUI;

•     any alteration of CSUI's method of accounting or the identity of its
auditors;

•     any  issuance  of  equity  securities  to  any  officer,  director  or
 affiliate,  except  pursuant  to

existing Assignor stock option plans.

2.7. Litigation.





To  the  best  of  the  knowledge  of  the  Assignor,  CSUI  is  not  a  party
 to  any  claim,  suit,  action,

arbitration,  or  legal,  administrative  or  other  proceeding,  or  pending
 governmental  investigation.

To the best knowledge of the Assignor, there is no basis for any such action or
proceeding and no

such action or proceeding can be threatened against CSUI. CSUI is not and has
never been a party

to or in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or

foreign court, department, agency, or instrumentality.

2.8.Compliance with Applicable Laws.

Except  as  disclosed  by  CSUI,  CSUI  is  in  compliance  with  all
 applicable  laws,  including  those

relating  to  occupational  health  and  safety,  the  environment,  export
 controls,  trade  sanctions  and

embargoes, except for instances of noncompliance that, individually and in the
aggregate, have not

had and would not reasonably be expected to have an Assignee Material Adverse
Effect.

2.9.Title.

The  Shares  will  be,  at  the  Closing,  free  and  clear  of  all  liens,
 security  interests,  pledges,  charges,

claims,  encumbrances  and  restrictions  of  any  kind,  except  for
 restrictions  on  transfer  imposed  by

federal  and  state  securities  laws.   None  of  the  Shares  are  or  will
 be  subject  to  any  voting  trust  or

agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect

to  such  Shares.   Except  as  provided  in  this  Agreement,  the  Assignor
 are  not  a  party  to  any

agreement which offers or grants to any person the right to purchase or acquire
any of the Shares.

There is no applicable local, state or federal law, rule, regulation, or decree
which would, as a result

of  the  purchase  of  the  Shares  by  Assignee  (and/or  assigns)  impair,
 restrict  or  delay  voting  rights

with respect to the Shares.

2.10. Contracts.

There  are  no  Contracts  that  are  material  to  the  business,  properties,
 assets,  condition  (financial  or

otherwise), results of operations or prospects of CSUI taken as a whole which is
in violation of or

in  default  under  (nor  does  there  exist  any  condition  which  upon  the
 passage  of  time  or  the  giving

of notice would cause such a violation of or default under) any Agreement to
which CSUI is a party

or by which it or any of its properties or assets is bound, except for
violations or defaults that would

not,  individually  or  in  the  aggregate,  reasonably  be  expected  to
 result  in  a  Assignee  Material

Adverse Effect, except as disclosed by CSUI and to the knowledge of Assignor.

C. REPRESENTATIONS AND WARRANTIES OF THE ASSIGNEE

3.1 Assignee Representations and Warranties.

Assignee hereby represents and warrants to Assignor as of the Effective Date and
as of the Closing

Date as follows:

Assignee is a natural person being resident of Republic of Estonia and is duly
qualified to engage

in business transactions under the laws of each state or other jurisdiction in
which the nature of the

activities conducted by Assignee requires such qualification.   This Agreement
and all documents

necessary to the complete the Contemplated Transactions executed or to be
executed by Assignee





•     will be duly authorized, executed and delivered by Assignee,

•     will  be  legal,  valid  and  binding  obligations  of  Assignee
 enforceable  against  Assignee  in

accordance with its terms, or

•     will  not  contravene,  conflict  with  or  result  in  a  violation  of,
 or  give  any  Governmental

Authority or other Person the right to challenge the Contemplated Transactions.
 Assignee

has  the  full  right,  power  and  authority,  without  the  necessity  of
 obtaining  the  consent  or

approval  of  any  other  Person,  to  enter  into  this  Agreement  and  to
 perform  its  obligations

under this Agreement.

D. CLOSING

4.1 Date of Closing.

Subject  to  the  conditions  precedent  described  herein,  the  closing  of
 the  transaction  (“Closing”)

will occur no later than May 31, 2019 (“Closing Date”) or such other date as
agreed to in writing

by  the  parties  (in  which  event  the  “Closing  Date”  shall  be  such
 agreed  date),  each  in  their  sole

discretion, at a location mutually agreed upon.

4.2 Closing of the Transaction.

The Closing (the “Closing”) of this transaction for the Shares of Common Stock
being assigned to

the Assignee and the 100% rights and assets of Cannabis Suisse LLC, including
rights and assets

of  Grow  Factory  being  transferred  to  the  Assignor  shall  occur  upon
 the  completion  of  all  the

following conditions:

•     all  the  necessary  corporate  actions,  transfer  of  documents  and
 assets,  debt  relief  or

repayment  of  both  Cannabis  Suisse  LLC  and  Grow  Factory,  according  to
 Schedule  A,  if

there  are  any,  on  behalf  of  Cannabis  Suisse  LLC  being  the  owner  of
 100%  of  the  assets

and corporate rights of Grow Factory; in case CSUI do not receive 100% of the
assets and

corporate rights of Grow Factory, the merger will not be considered completed,

•     all  of  the  documents  and  consideration  have  been  delivered  or
 other  arrangements  have

been made and agreed to by the Parties.

Such other documentation shall be required but shall not effect the closing of
this transaction.

4.3 Documents to be delivered at Closing.

Parties  hereby  agree  that  as  part  of  the  Closing  the  following
 documents,  in  form  reasonably

acceptable to counsel to the parties, and shall be delivered to Assignee:

•     stock   certificate   or   certificates,   along   with   stock   powers
  with   signature   guarantee

acceptable to the Transfer Agent, representing the Shares, endorsed in favor of
the name

or  names  as  designated  by  Assignee  or  left  blank,  and  such  corporate
 authorizations  as

may be required,

•     such  other  documents  of  Assignor  as  may  be  reasonably  required
 by  Assignee,  if

available.





Parties  hereby  agree  that  as  part  of  the  Closing  the  following
 documents,  in  form  reasonably

acceptable to counsel to the parties, and shall be delivered to Assignor:

•     true  and  correct  copies  of  all  of  the  business  and  corporate
 records  of  Cannabis  Suisse

LLC,  including  but  not  limited  to  correspondence  files,  bank
 statements,  checkbooks,

savings  account  books,  board  meetings  and  director  meetings  or
 consents,  financial

statements, agreements and contracts;

•     such  other  documents  of  Cannabis  Suisse  LLC  as  may  be  reasonably
 required  by

Assignee, if available.

E. REMEDIES

5.1  Arbitration.



Any controversy of claim arising out of, or relating to, this Agreement, or the
making, performance,

or interpretation thereof, shall be settled by arbitration in Nevada in
accordance with the Rules of

the  U.S.  Arbitration  Association  then  existing,  and  judgment  on  the
 arbitration  award  may  be

entered in any court having jurisdiction over the subject matter of the
controversy.

5.2 Termination.

The Assignee may terminate this Agreement, if at the Closing, the Assignor have
failed to comply

with all material terms of this Agreement and have failed to supply any
documents required by this

Agreement unless they do not exist or have failed to disclose any material facts
which could have

a substantial effect on any part of this transaction.

The Assignor may terminate this Agreement, if at the Closing Assignee have
failed to provide the

100% rights and assets of Cannabis Suisse LLC, including rights and assets of
Grow Factory along

with all and any documents signed and delivered by the representatives.

5.3  Indemnification.

From and after the Closing, the parties, jointly and severally, agree to
indemnify the other against

all actual losses, damages and expenses caused by

•     any material breach of this Agreement by them or

•     any material misrepresentation contained herein or

•     any misstatement of a material fact or

•     omission to state a material fact required to be stated herein or

•      necessary to make the statements herein not misleading.

F. GENERAL PROVISIONS

6.1 Titles.

The article and paragraph headings throughout this Agreement are for convenience
and reference

only, and shall in no way be deemed to define, limit, or add to the meaning of
any provision of this

Agreement.





6.2  No Oral Change.



This Agreement and any provision hereof, may not be waived, changed, modified,
or discharged,

orally, but only by an agreement in writing signed by the party against whom
enforcement of any

waiver, change, modification, or discharge is sought.

6.3 Non-Waiver.

Except as otherwise expressly provided herein, no waiver of any covenant,
condition, or provision

of  this  Agreement  shall  be  deemed  to  have  been  made  unless  expressly
 in  writing  and  signed  by

the party against whom such waiver is charged;

•     the  failure  of  any  party  to  insist  in  any  one  or  more  cases
 upon  the  performance  of  any  of

the provisions, covenants, or conditions of this Agreement or to exercise any
option herein

contained  shall  not  be  construed  as  a  waiver  or  relinquishment  for
 the  future  of  any  such

provisions, covenants, or conditions,

•     the  acceptance  of  performance  of  anything  required  by  this
 Agreement  to  be  performed

with knowledge of the breach or failure of a covenant, condition, or provision
hereof shall

not be deemed a waiver of such breach or failure, and

•     no waiver by any party of one breach by another party shall be construed
as a waiver with

respect to any other or subsequent breach.

6.4 Entire Agreement.

This  Agreement  does  contain  the  entire  understanding  and  agreement  of
 the  parties  with  respect

to the subject matters set forth herein or therein, superseding any and all
prior agreements, written

or  oral,  between  the  parties  regarding  the  same  subject  matter.  Each
 party  to  this  Agreement

acknowledges that no representations, warranties, covenants, inducements,
promises or statements

(whether  oral  or  written)  have  been  made  by  any  party  hereto  or
 anyone  acting  on  behalf  of  any

party  hereto  which  are  not  embodied  herein.  Each  party  hereto  agrees
 that  no  other  agreement,

covenant,  representation,  warranty,  inducement,  promise  or  statement  with
 respect  to  the  subject

matter hereof, if not set forth herein in writing, shall be valid or binding.

6.5  Other Remedies; Specific Performance.

Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a party

will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law

or  equity  upon  such  party,  and  the  exercise  by  a  party  of  any  one
 remedy  will  not  preclude  the

exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the

event  that  any  of  the  provisions  of  this  Agreement  were  not  performed
 in  accordance  with  their

specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled

to  seek  an  injunction  or  injunctions  to  prevent  breaches  of  this
 Agreement  and  to  enforce

specifically  the  terms  and  provisions  hereof  in  any  court  of  the
 United  States  or  any  state  having

jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

In  any  action  at  law  or  suit  in  equity  to  enforce  this  Agreement  or
 the  rights  of  any  of  the  parties

hereunder, the prevailing party in such action or suit shall be entitled to
receive a reasonable sum

for its attorneys’ fees and all other reasonable costs and expenses incurred in
such action or suit.





6.6 Binding Effect.

This Agreement shall be binding upon the parties hereto and inure to the benefit
of the parties, their

respective heirs, administrators, executors, successors and permitted assigns.

6.7 Effect of Closing.

All agreements, representations, covenants and warranties on the part of the
parties contained

herein shall survive the closing of this Agreement and any investigation made at
the time with

respect thereto, shall not merge into any of the documents executed and
delivered pursuant

hereto, and shall remain enforceable to the fullest extent permitted at law or
in equity.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be

duly executed as of the date first above written.







ASSIGNOR:



ASSIGNEE:

 

 





Suneetha Nandana Silva Sudusinghe

Cecillia Merige Jensen



Date: May 31, 2019

Date: May 31, 2019

on behalf of Cannabis Suisse Corp.



______________________________

_____________________



